Citation Nr: 0018460	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  97-17 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
headaches, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a right 
arm/shoulder disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The record reflects that the appellant served on active duty 
from February 1978 to February 1981, and that he had a period 
of inactive duty training in the Army Reserves from September 
18-20, 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in July 
1999.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on June 6, 2000, and a 
transcript of that hearing has been associated with the 
record on appeal.

The issue of entitlement to an increased evaluation for the 
posttraumatic headaches is the subject of the remand portion 
of this decision.


FINDINGS OF FACT

1.   The appellant had a period of inactive duty training in 
the Army Reserves from September 18-20, 1992.

2. There is no medical-nexus evidence showing a relationship 
between any current disability of the right arm and shoulder 
and a related disease or injury sustained in a September 1992 
motor vehicle accident while the appellant was on inactive 
duty training in the Army Reserves.


CONCLUSION OF LAW

The appellant has not established by a preponderance of the 
evidence that he is a veteran solely for purposes of his 
claim of service connection for a right arm/shoulder 
disorder.  38 U.S.C.A. § 101(22), (24) (West 1991); 38 C.F.R. 
§ 3.6(a), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim of service connection is based on his 
contention that he sustained chronic disability of the right 
arm/shoulder in a motor vehicle accident in September 1992 
while on duty with an Army Reserves unit.  Service records in 
the file indicate that he was on "inactive duty training" 
at the time of this motor vehicle accident.  See DA Form 
2173, dated September 21, 1992.  Only service department 
records can establish if and when a person was serving on 
active duty, active duty for training, or inactive duty 
training.  Venturella v. Gober, 11 Vet. App. 340, 341 (1997); 
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

Applicable law and regulations provide that full-time duty in 
the Armed Forces performed by Reserves for training purposes 
as well as federalized active duty for training by members of 
the National Guard under title 32 is qualifying service for 
VA disability compensation benefits.  38 U.S.C.A. § 101(22), 
(24) (West 1991); 38 C.F.R. § 3.6(a), (c) (1999).

However, the United States Court of Appeals for Veterans 
Claims (the Court) has held that a claimant must first 
establish status as a veteran if his/her claim is based on 
Guard/Reserves service.  See Laruan v. West, 11 Vet. App. 80 
(1998) (en banc) (without predicate veteran status there is 
no cognizable claim to be made before VA or the Court under 
title 38).  A claimant attempting to establish veteran status 
based upon a period of active duty for training (ADT) or 
inactive duty for training (IDT) must show entitlement to 
service connection under the law and regulations germane 
thereto, see 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303, 3.306 (1999), by a "preponderance of the 
evidence".  Laruan, 11 Vet. App. 80, 84 (1998) (citing 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991), the Court 
stated that before becoming entitled to "status" as a 
claimant for VA benefits, an appellant must first demonstrate 
by a preponderance of the evidence that he or she is a 
"veteran"; only after predicate status is established does 
a claimant come under the aegis offered by title 38 to 
"veterans"); see also Villeza v. Brown, 9 Vet. App. 353, 
357 (1996); aff'd, 114 F.3d 1206 (Fed. Cir. 1997 (table).

The Court further held in Laruan that the "relaxed 
evidentiary thresholds" inherent in concepts of what 
evidence will "well ground" a claim for veterans benefits, 
which if satisfied, afford veterans the "duty to assist" 
and "benefit-of-the doubt" provisions of 38 U.S.C.A. 
§ 5107(a) and (b), apply only to "claimants" who have 
achieved "veteran" status for themselves or based on the 
service of another (in the case of dependents), and 
therefore, these concepts/provisions will not apply in 
determining whether an individual has the requisite 
"status" to be considered a claimant.  Laruan, 11 Vet. App. 
at 85-86.  The Court and the U. S. Court of Appeals for the 
Federal Circuit recently limited the scope of the Laruan 
analysis as to a "veteran" status claim based on new and 
material evidence, see Trilles v. West, 13 Vet. App. 314 
(2000) and D'Amico v. West, No. 99-7110 (Fed. Cir. Apr. 7, 
2000), but the Trilles and D'Amico holdings are not 
applicable to the facts in this case.  The appellant's claim 
is an original claim for benefits, and therefore, the 
concepts of finality and new and material evidence are not 
germane to the Board's disposition of this appeal.

In view of the above, the Board must initially consider 
whether a preponderance of the evidence shows that the 
appellant is "veteran" for purposes of his claim of service 
connection for a right arm/shoulder disorder.

The term "veteran" is defined as "a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 C.F.R. § 3.1(d) (1999).  "Service 
connected" means that a disability was incurred or 
aggravated in line of duty in the active military, naval, or 
air service.  38 C.F.R. § 3.1(k).  "Active military, naval, 
or air service" means active duty, to include any period of 
qualifying active duty for training, see supra, during which 
the individual concerned was disabled from a disease or 
injury incurred or aggravated in line of duty, and for any 
period of inactive duty training during which the individual 
was disabled from an injury incurred or aggravated in line of 
duty.  38 C.F.R. § 3.6(a).

Under pertinent law and VA regulations, service connection 
may be granted if the facts shown by the evidence, establish 
that a disease or injury resulting in disability was incurred 
coincident with service in the Armed Forces, or if pre-
existing such service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(1999).  The Court has held that establishing service 
connection requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the asserted in-service 
disease or injury and the present disease or injury.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, the third Caluza element can be satisfied by 
evidence of a chronic disease in service or, in the absence 
thereof, by continuity of symptomatology after service, as 
long as there is still medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  38 C.F.R. § 3.303(b) (1999); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  A chronic disability in 
service can be shown by either evidence contemporaneous with 
service or evidence that is post-service.  Savage, 10 Vet. 
App. at 495.  However, a claimant diagnosed with a chronic 
condition shown after service must still provide a medical 
nexus between the current condition and the putative 
continuous symptomatology.  See Voerth v. West, 13 Vet. App. 
117 (1999).

Alternatively, service connection may be granted for any 
disease diagnosed after service if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The appellant's original claim for service connection filed 
in August 1996 included his contention that he injured his 
right arm on September 19, 1992.  Service department and VA 
medical records indicate that the appellant sustained 
"multiple body trauma (blunt)" in a motor vehicle accident 
on September 19, 1992, while on inactive duty training.  His 
injuries were significant mainly for a head injury for which 
he is now service connected on the basis of posttraumatic 
headaches.  He also sustained abrasions to his right arm and 
shoulder, but clinical examination and x-rays of his right 
shoulder conducted while he was in a VA hospital for 
treatment of his injuries did not disclose any other injury 
or further pathology of the right arm or shoulder besides the 
abrasions.  However, other than the fact that he was treated 
for ganglion cyst on his right hand years later in October 
1996, there is no further evidence of treatment for 
complaints referable to his right arm and shoulder.  On this 
point, the Board observes that in VA in/outpatient treatment 
reports dating from the time of the accident in September 
1992 through July 1997 are negative for complaints or 
diagnosis of residual disability of the right arm or shoulder 
as a result of the motor vehicle accident.

As noted above, the appellant did not file his original claim 
until August 1996, nearly four years after the accident.  In 
connection with his claim, he was evaluated on VA 
compensation examinations in October and November 1996.  The 
report of November 1996 "joints" examination indicated that 
the appellant related a history of a shoulder dislocation 
injury as a result of the September 1992 motor vehicle 
accident, which required him to wear a sling for two months 
after the accident.  On the day of the examination, he 
reported no acute pain in his right shoulder, but indicated 
that he would experience radiating-type pain with heavy 
lifting.  He also complained of worsening pain with driving.  
The examiner noted that x-rays taken of his right shoulder on 
September 20, 1992, showed normal findings, and he added that 
there was no evidence of fracture or dislocation.  
Objectively, the examiner found no evidence of swelling, 
deformity, muscle atrophy, instability or impaired range of 
motion of the right arm and shoulder.  However, he noted that 
the appellant had exquisite pain objectively on all movements 
of the right shoulder, tenderness to palpation on the right 
shoulder and rotator cuff tendon and mild crepitus of the 
right shoulder joint.  Based on these findings, the examiner 
diagnosed right shoulder rotator cuff sprain with tendinitis.

In view the foregoing, the Board concludes that the appellant 
has not established "veteran" status for purposes of this 
claim by a preponderance of the evidence.  Laruan, 11 Vet. 
App. at 85-86.  While there is evidence of in-service 
incurrence of abrasion-type injuries to the right arm and 
shoulder in the September 1992 motor vehicle accident, 
neither a chronic disability related thereto has been shown 
by the balance of the evidence, nor is continuity of 
symptomatology for same shown in the years after service.  As 
detailed above, VA medical records show only that he suffered 
abrasions to the right arm and shoulder in the accident but 
no other type of injury, to include dislocation of the 
shoulder, and there is no further evidence of resulting 
disability due to the abrasions as shown by the extensive 
treatment records dating from the time of the accident 
through July 1997, or shown by other competent evidence.  
With respect to the diagnosis of a rotator cuff sprain with 
tendinitis found on the November 1996 joints examination, 
there is no evidence of a medical nexus between this 
diagnosis noted years after the event in question and the 
injuries he was treated for as a result of the September 1992 
accident while on "IDT" service, to include any evidence of 
putative continuos symptomatology of same in the years after 
service.  Voerth, 13 Vet. App. 117 (1999).  Accordingly, it 
is not shown by a preponderance of the evidence that the 
appellant is a veteran for purposes of his claim of service 
connection for a right arm/shoulder disorder.

Accordingly, the claim of entitlement to service connection 
for a right arm/shoulder disorder is denied.


ORDER

Service connection for a right arm/shoulder disorder is 
denied.


REMAND

Additional medical records, not currently associated with the 
record on appeal, may be pertinent to the proper adjudication 
of the appellant's claim seeking an increased rating for his 
post traumatic headaches.  At his hearing before the 
undersigned on June 6, 2000, the appellant testified that he 
had been seen on a regular basis (every two weeks) beginning 
in February 2000 by a private physician for evaluation of his 
headaches and mental problems upon referral by his employer, 
the Puerto Rico Telephone Company.  He also indicated that he 
was scheduled to see his private physician for follow-up on 
June 8, 2000.  The appellant indicated that records were 
available corresponding to treatment by his doctor, but none 
of the records have been submitted to date.  Hence, it 
appears that additional records are available that are 
relevant to the facts in this case.  The requisition of these 
records by the agency of original jurisdiction is necessary 
for the proper adjudication of this claim.  Decisions of the 
Board must be based on all of the evidence available.  
38 U.S.C.A. § 7104(a) (West 1991) and Gilbert v. Derwinski, 
1 Vet. App. 78 (1990).  The duty to assist the appellant in 
the development of his claim includes the duty to request 
information, which may be pertinent to the claim.  38 
U.S.C.A. §§ 5106, 5107(a) (West 1991).

In view of the above, the Board finds that additional 
medical-evidentiary development to evaluate the appellant's 
post traumatic headaches disability would prove useful in 
this case, and is consistent with VA's duty to assist, as 
this is a claim seeking an increased rating arising from an 
appeal of the original award of service connection and 
assignment of a disability rating.  See Shipwash v. Brown, 8 
Vet. App. 218 (1995). Although the appeal arises from an 
original rating that assigned the 10 percent rating effective 
from the date of claim - August 12, 1996 - (obviating the 
necessity of considering staged ratings at this point, see 
Fenderson v. West, 12 Vet. App. 119 (1999)), the claim is 
still pending on appeal as the appellant has not withdrawn 
his claim and a greater benefit is provided under the 
schedular criteria.  See AB v. Brown, 6 Vet. App. 35 (1993).  
The appellant was previously examined by VA for compensation 
purposes in 1996 and last seen at a VA facility in July 1997.  
With the passage of time that has occurred while this case 
has been pending on appeal, and in light of the more recent 
treatment and evaluation of his disability, the Board finds 
that an up-to-date medical evaluation of his disability by VA 
is now necessary.  The duty to assist the appellant includes 
the duty to develop the pertinent facts by obtaining the most 
recent VA treatment records available and by conducting a 
current and thorough medical examination.  See 38 C.F.R. 
§ 3.159 (1999); see also Waddell v. Brown, 5 Vet. App. 454 
(1993).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the San Juan-
VAMC and request complete, legible copies 
of all medical reports which this 
facility has in its possession pertaining 
to treatment provided to the appellant 
since July 1997.  Efforts to obtain these 
records should be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The RO should also contact the 
appellant and request that he identifies 
the names, addresses, and approximate 
dates of treatment for all non-VA health 
care providers who have treated him since 
February 2000.  For any non-VA health 
care providers identified by the 
appellant, the RO should request his 
authorization to release any indicated 
private medical records.  The Board is 
particularly interested in any medical 
records from the private physician that 
has been recently treating the appellant, 
as alluded to during his June 2000 
hearing.  Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

3.  Upon completion of the above, the RO 
should schedule the appellant for an 
appropriate compensation or fee-basis 
examination to determine the nature and 
extent of impairment caused by his 
service-connected post traumatic 
headaches disability.  All appropriate 
diagnostic tests and studies deemed 
necessary to assess the severity of this 
disability should be conducted.  All 
pertinent symptomatology and medical 
findings should be reported in detail.  
The examining physician should be 
specifically requested to proffer 
opinions as to the specific extent and 
severity of this disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
it.  In that the examination is to be 
conducted for compensation rather than 
for treatment purposes, the examining 
physician should also be advised to 
address the functional impairment of the 
disability in correlation with related 
criteria set forth under the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 
(1999) (Diagnostic Codes 8045 and 8100).  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examining physician in 
conjunction with the requested 
examination.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination report to ensure that it is 
in compliance with the directives of this 
REMAND.

5.  After completion of the above, the RO 
should readjudicate the increased rating 
issue on appeal, with consideration given 
to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
REMAND.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

6.  The appellant is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 


